Citation Nr: 0905915	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  07-10 132A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date prior to March 10, 2006, for 
additional compensation for a dependant spouse.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The Veteran had active duty from June 1996 to December 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  


FINDINGS OF FACT

1.  The Veteran married her husband in September 1997.  

2.  A rating decision in August 2003 assigned disability 
ratings that, for the first time, resulted in a combined 
rating of at least 30 percent.  The Veteran was notified in 
August 2003 that she may be entitled to additional benefits 
for dependents and she was provided a VA Form 21-686c to 
submit necessary information.  

3.  A VA Form 21-686c containing required information 
regarding the Veteran's husband was not received until March 
10, 2006.  

4.  In November 2006, the RO notified the Veteran that her 
compensation award had been adjusted to include her husband, 
effective March 10, 2006.  


CONCLUSION OF LAW

The criteria are not met for an effective date prior to March 
10, 2006, for additional compensation for a dependant spouse.  
38 U.S.C.A. §§ 1115, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.401(b) (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

The law provides that a veteran who is entitled to 
compensation, and whose disability is rated not less than 30 
percent, shall be entitled to additional compensation for 
dependents.  38 U.S.C.A. § 1115.  

VA's regulations provide that the effective date for payment 
of additional compensation for dependents shall be the latest 
of the following dates:

(1)  Date of claim. This term means the following, 
listed in their order of applicability: 
(i)  Date of veteran's marriage, or birth 
of his or her child, or, adoption of a 
child, if the evidence of the event is 
received within 1 year of the event; 
otherwise  
(ii)  Date notice is received of the 
dependent's existence, if evidence is 
received within 1 year of the Department 
of Veterans Affairs request.  
(2)  Date dependency arises.  
(3)  Effective date of the qualifying disability 
rating provided evidence of dependency is received 
within 1 year of notification of such rating 
action.  
(4)  Date of commencement of veteran's award.  

38 C.F.R. § 3.401(b).  

The record shows that the Veteran first applied for VA 
compensation benefits in 1998 and included a copy of her 
marriage certificate.  A rating decision in July 1998 
established service connection for two disabilities, but the 
combined rating for the disabilities was 10 percent.  On 
December 20, 2002, a faxed claim for an increased rating for 
her service-connected disabilities was received by the RO.  
Subsequently, a rating decision in August 2003 granted 
service connection for one disability and increased the 
rating for another, resulting, for the first time, in a 
combined disability rating of 30 percent, effective from 
March 14, 2002, and a combined rating of 40 percent, 
effective from December 20, 2002.  The Veteran was notified 
of the August 2003 rating decision on August 8, 2003.  That 
letter also notified her that she may be entitled to 
additional compensation for dependents, but that before a 
determination could be made in that regard, additional 
information was needed.  The Veteran was instructed to 
complete, sign, and return the enclosed VA Form 21-686c, 
Declaration of Status of Dependents, and was told that the 
completed form must be received within one year from the date 
of that letter; otherwise, benefits could be paid only from 
the date the requested evidence was received.  The file does 
not contain a completed VA Form 21-686c date-stamped before 
August 8, 2004.  

In June 2004, the Veteran again filed a claim for 
compensation benefits.  Following a rating decision in 
December 2004, the RO notified the Veteran in December 2004 
that she had been awarded increased benefits.  

On March 10, 2006, the Veteran submitted a completed VA Form 
21-686c.  She stated that she "was just recently informed 
that I have been receiving the single rate for the past eight 
years."  She indicated that she had submitted the same 
paperwork when she was initially granted disability benefits 
and that she had assumed that she had been receiving the 
dependent rate.  

In November 2006, the RO notified the Veteran that her award 
had been adjusted to include her husband, effective March 10, 
2006, the date her claim to add him had been received.  The 
RO's letter stated that 

In a letter dated August 8, 2003, you 
were asked to send a VA Form 21-686c so 
that your current dependency status could 
be verified.  You were provided with a 
one-year time limit to submit the 
required information.

We did not receive the VA Form 21-686c 
until March 10, 2006, therefore, we are 
unable to add your husband to your award 
prior to the date we received this form.  

The Veteran disagreed with the effective date for the 
addition of her husband to her award.  She submitted a copy 
of the August 2003 notice letter, as well as a copy of a 
completed VA Form 21-686c showing information regarding her 
husband, and dated November 16, 2003.  In addition, she 
submitted a copy of an RO letter she received in December 
2003 that notified her that her monthly rate of compensation 
had been increased, which does not contain any indication 
that it was received by the RO.  The Veteran contends that 
she did in fact submit the original of the Form 21-686c in 
November 2003, despite the fact that the RO has no record of 
having received it.  She has also stated that she assumed 
that the notice letter in December 2003 reflected the 
additional amount for her husband.  

The Board observes that the completed VA Form 21-686c that 
the Veteran submitted in March 2006 bears a version date of 
November 2004.  The version date on the copy of the form she 
submitted in November 2006 appears to be Dec 1999, although 
the date is partially cut off.  The Board notes that the 
version of the Form 21-686c that was current prior to the 
November 2004 version was dated Dec 1999.  

Applying the evidence in this case to the several criteria 
for determining the effective date for an increased award for 
dependents, the Board finds that the dependency arose on the 
date of the Veteran's marriage in September 1997.  The 
effective date of the qualifying disability rating was March 
14, 2002.  However, despite the Veteran's contentions and the 
evidence submitted by her, notice of the current status of 
her husband's dependency was not received by VA until March 
10, 2006, well beyond the one-year period following the 
August 2003 notice letter that requested that evidence.  

The Board has considered the Veteran's arguments and her 
contention that she completed and mailed the VA Form 21-686c 
in November 2003.  However, it is the Veteran's 
responsibility to ensure that information and evidence 
submitted by her to VA has in fact been received.  See 
38 U.S.C.A. § 5107(a) (a claimant has the responsibility to 
present and support a claim for benefits under laws 
administered by the Secretary).  Nevertheless, the fact 
remains that VA did not receive the necessary evidence at 
that time or indeed until much later.  

Accordingly, because the required evidence of the Veteran's 
husband's dependency status was not received by VA until 
March 10, 2006, that date is the earliest date that can be 
assigned for the additional compensation based on the 
dependency.  Here, the RO has already assigned March 10, 
2006, as the effective date for the increased compensation.  
Therefore, no earlier date may be assigned and the appeal 
must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

II.  Duties to notify and to assist

The law and VA's regulations impose certain duties on VA to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) 
(2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
this case, however, the duties to notify and to assist do not 
apply, because there is no reasonable possibility that any 
additional notice or assistance could substantiate the claim.  
See VAOPGCPREC 5-2004 (no duty to notify a claimant where 
that claim cannot be substantiated because there is no legal 
basis for the claim or because undisputed facts render the 
claimant ineligible for the claimed benefit and no duty to 
assist a claimant where there is no reasonable possibility 
that such aid could substantiate the claim because there is 
no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit).  See 
also Manning v. Principi, 16 Vet. App. 534, 542 (2002); Mason 
v. Principi, 16 Vet. App. 129 (2002) (the veteran did not 
serve on active duty during a period of war and was not 
eligible for non-service-connected pension benefits; because 
the law as mandated by statute, and not the evidence, is 
dispositive of the claim, the VCAA is not applicable).  

ORDER

The appeal is denied.  



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


